


Exhibit 10.30

 

LAWSON SOFTWARE, INC.

 

Amendment No. 2 to

 

EXECUTIVE CHANGE IN CONTROL
SEVERANCE PAY PLAN
for Tier 1 Executives

 

Amendment No. 2 Adopted November 8, 2007

 

This Amendment No. 2 (“Amendment No. 2”) modifies the Lawson Software, Inc.
Executive Change in Control Severance Pay Plan for Tier 1 Executives dated
January 17, 2005 and Amendment No. 1 to that plan dated June 26, 2007 (that
plan, as amended by Amendment No. 1 is referred to as the “Tier 1 Plan”).  All
of the capitalized terms not otherwise defined in this Amendment No. 2 have the
same respective meanings as contained in the Tier 1 Plan.  The sections or
paragraphs of the Tier 1 Plan that are not expressly modified or replaced by
this Amendment No. 2 shall remain in effect pursuant to their terms.

 

1.                                                   New Definitions of “Cause,”
“Good Reason,” and “Tier 1.”  Section 1 of Amendment No. 1 is deleted in its
entirety and shall have no force or effect.  Sections 1.2.3, 1.2.13 and 1.2.20
of the Tier 1 Plan are deleted and replaced in their entirety by the following
new Sections 1.2.3, 1.2.13 and 1.2.20 effective on and after November 8, 2007:

 

                                                                1.2.3.   Cause —
the termination of the Participant’s employment initiated by the Employer
because of:  (1) if the Participant has entered into any written and executed
contract(s) with the Employer, any material breach by the Participant of such
contract (as reasonably determined by the Employer) and which is not or cannot
reasonably be cured within 10 days after written notice from the Employer to the
Participant; (2) any material violation by the Participant of the Employer’s
policies, rules or regulations (as reasonably determined by the Employer) and
which is not or cannot be reasonably cured within 10 days after written notice
from the Employer to the Participant; or (3) commission of any material act of
fraud, embezzlement or dishonesty by the Participant (as reasonably determined
by the Employer).

 

                                                                1.2.13  Good
Reason — the occurrence of any of the following events:  (1) a job reassignment
that is not at least of comparable responsibility or status as the assignment in
effect immediately prior to the Change in Control; (2) a reduction in the
Participant’s Base Pay as in effect immediately prior to a Change in Control;
(3) a material modification of the Employer’s incentive compensation program
(that is adverse to the Participant) as in effect immediately prior to a Change
in Control; (4) a requirement by the Employer that the Participant be based
anywhere other than within thirty miles of the Participant’s work location
immediately prior to a Change in Control (with exceptions for temporary business
travel that is consistent in both frequency and duration with the Participant’s
business travel before the Change in Control); or (5) except as otherwise
required by applicable law, the failure by the Employer to provide employee
benefit programs and plans (including any stock ownership and stock purchase
plans) that provide substantially similar benefits, in terms of aggregate
monetary value, at substantially similar costs to the Participant as the
benefits provided in effect immediately prior to a Change in Control. 
Termination or reassignment of the Participant’s employment for Cause, or by
reason of Disability or death, are excluded from this definition.

 

--------------------------------------------------------------------------------


 

                                                                1.2.20  Tier 1
 — each individual who continues to meet any of the following requirements: 
(1) the Chief Executive Officer of the Principal Sponsor (“CEO”), (2) the Chief
Financial Officer of the Principal Sponsor (CFO) or (3) an executive officer of
the Principal Sponsor, as determined by the Board of Directors of the Principal
Sponsor based on Rule 3b-7 of the U.S. Securities Exchange Act.

 

2.                                                   Effective Date of
Amendment.  This Amendment No. 2 has been approved and adopted by the Board of
Directors of Lawson Software, Inc. on November 8, 2007, and takes effect
pursuant to Section 8.1 of the Tier 1 Plan on November 8, 2007.

 

--------------------------------------------------------------------------------
